             Case 2:20-mj-01026 Document 6 Filed 06/22/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :

                      v.                      :     MAGISTRATE NO. 20- 1026

DAVID ELMAKAYES                               :


               GOVERNMENT’S MOTION FOR PRETRIAL DETENTION

       The defendant, David Elmakayes, is charged in a criminal complaint with violations of

Title 18, United States Code, Sections 844(i)(maliciously damaging property used in interstate

commerce by means of an explosive), and 922(g)(1), 924(e) (felon in possession of a firearm,

armed career criminal). On June 3, 2020, he used an explosive device to heavily damage an

automated teller machine outside of 217 East Westmoreland Street in Philadelphia. He had three

more explosive devices and a .32 caliber pistol with him at the time.

       Elmakayes has four prior convictions for distribution of controlled substances, and one

for aggravated assault. He has spent time in prison and is currently on probation. When he

committed his crimes in this case, he was already wanted for violating probation in all five of the

above cases, and there were five bench warrants open for his arrest.

       Because no condition or combination of conditions will reasonably assure the safety of

the community at large, and because there is a serious risk that Elmakayes will flee and fail to

appear in Court as required, the government moves pursuant to 18 U.S.C. '' 3142(e) and (f) for

a detention hearing and his pretrial detention.
             Case 2:20-mj-01026 Document 6 Filed 06/22/20 Page 2 of 7




I.     THE FACTS

       In support of this motion, the government makes the following representations and

proposed findings of fact:

       A.      Probable Cause and the Evidence in This Case

               1.      There is probable cause to believe that the defendant has committed

violations of Title 18, United States Code, Sections 844(i)(maliciously damaging property used

in interstate commerce by means of an explosive), and 922(g)(1), 924(e) (felon in possession of a

firearm, armed career criminal) as charged in the Complaint.

               2.      The evidence in this case is strong, and is summarized in the affidavit that

accompanies the complaint and warrant, which is attached to this Motion as Exhibit 1 and

incorporated here. It will not be detailed here in the interest of brevity. In sum, the defendant

used an explosive device to blow up an ATM near 217 Westmoreland Street in Philadelphia on

the night of June 3, 2020. When he was arrested approximately a block away, he had three more

explosive devices, a .32 caliber handgun, drugs, and drug paraphernalia on his person and in his

backpack. He is a multiply convicted felon, and as such he is prohibited from possessing

firearms. The explosive devices he carried were powerful “M-1000” devices, which are

dangerous and unstable, and carry enough explosive power to cause serious bodily injury and

even death. The ATM he bombed was the property of a New Jersey company, and was used in

commerce. His gun previously traveled in commerce.

       B.      Maximum Penalties

       Elmakayes faces a maximum possible sentence of life in prison with a mandatory

minimum of twenty years’ imprisonment, three years’ supervised release, a $500,000 fine, and a


                                                  2
                Case 2:20-mj-01026 Document 6 Filed 06/22/20 Page 3 of 7




$200 special assessment. He appears to qualify as an armed career criminal. The government

estimates that the guideline range Elmakayes faces in this case is 210-262 months. He

additionally faces sanctions in the Philadelphia courts in his five violation of probation cases.

        C.       Criminal Record

      The defendant has four prior convictions for drug trafficking crimes and one for

aggravated assault. He is presently on probation, and is subject to a state court detainer and five

bench warrants for violating his supervision.

        D.       Lack of Community Ties/Employment

        Elmakayes reported to pretrial services that he worked in a convenience store, and is a

lifelong resident of Philadelphia. His community ties were clearly insufficient to prevent him

from committing his previous crimes, violating probation in five cases, or committing his crimes

in this case.

II.     CONCLUSION

        When all these factors are viewed in light of the substantial sentences defendant faces, it

is clear that no condition or combination of conditions will reasonably assure the safety of any

other person or the community, or assure that the defendant will appear as required.

        WHEREFORE, the government respectfully submits that its Motion for Defendant's

Pretrial Detention should be granted.

                                                Respectfully submitted,

                                                WILLIAM M. McSWAIN
                                                United States Attorney

                                                /s/ Joseph A. LaBar
                                                JOSEPH A. LaBAR
                                                Assistant United States Attorney

                                                   3
             Case 2:20-mj-01026 Document 6 Filed 06/22/20 Page 4 of 7




                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :

                     v.                     :     MAGISTRATE NO. 20- 1026

DAVID ELMAKAYES                             :

                             PRETRIAL DETENTION ORDER

       AND NOW, this           day of                    , 2020, after an evidentiary hearing and

argument of counsel for the government and the defendant, the Court finds that:

               (a) the government has proved by clear and convincing evidence that no

                   condition or combination of conditions will reasonably assure the safety of

                   other persons and the community, as required by Title 18, United States

                   Code, Section 3142(e).

               (b) the government has proven by a preponderance of evidence that that no

                   condition or combination of conditions will reasonably assure the

                   defendant’s appearance in court, as required by Title 18, United States Code,

                   Section 3142(e).

       The Court makes the following findings of fact:

       This case is appropriate for detention under Title 18, United States Code, Section 3142(e)

based on the following:

       A.     Probable Cause and the Evidence in This Case

              1.      There is probable cause to believe that the defendant has committed

violations of Title 18, United States Code, Sections 844(i)(maliciously damaging property used

in interstate commerce by means of an explosive), and 922(g)(1), 924(e) (felon in possession of a

firearm, armed career criminal) as charged in the Complaint.
             Case 2:20-mj-01026 Document 6 Filed 06/22/20 Page 5 of 7




               2.      The evidence in this case is strong, and is summarized in the affidavit that

accompanies the complaint and warrant, which is attached to the government’s Motion as

Exhibit 1 and incorporated here. It will not be detailed here in the interest of brevity. In sum, the

defendant used an explosive device to blow up an ATM near 217 Westmoreland Street in

Philadelphia on the night of June 3, 2020. When he was arrested approximately a block away, he

had three more explosive devices, a .32 caliber handgun, drugs, and drug paraphernalia on his

person and in his backpack. He is a multiply convicted felon, and as such he is prohibited from

possessing firearms. The explosive devices he carried were powerful “M-1000” devices, which

are dangerous and unstable, and carry enough explosive power to cause serious bodily injury and

even death. The ATM he bombed was the property of a New Jersey company, and was used in

commerce. His gun previously traveled in commerce.

       B.      Maximum Penalties

       Elmakayes faces a maximum possible sentence of life in prison with a mandatory

minimum of twenty years’ imprisonment, three years’ supervised release, a $500,000 fine, and a

$200 special assessment. He appears to qualify as an armed career criminal. The government

estimates that the guideline range Elmakayes faces in this case is 210-262 months. He

additionally faces sanctions in the Philadelphia courts in his five violation of probation cases.

       C.      Criminal Record

      The defendant has four prior convictions for drug trafficking crimes and one for

aggravated assault. He is presently on probation, and is subject to a state court detainer and five

bench warrants for violating his supervision.

       D.      Lack of Community Ties/Employment

       Elmakayes reported to pretrial services that he worked in a convenience store, and is a

lifelong resident of Philadelphia. His community ties were clearly insufficient to prevent him
                                               2
                Case 2:20-mj-01026 Document 6 Filed 06/22/20 Page 6 of 7




from committing his previous crimes, violating probation in five cases, or committing his crimes

in this case.

        Therefore, IT IS ORDERED that the defendant be committed to the custody of the

Attorney General for confinement in a correction facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal; that the

defendant be afforded reasonable opportunity for private consultation with counsel; and that, on

order of a Court of the United States, or on request of an attorney for the government, the person

in charge of the corrections facility in which the defendant is confined deliver the defendant to a

United States Marshal for the purpose of an appearance in connection with a court proceeding.


                                              BY THE COURT:


                                              __________________________________
                                              HONORABLE RICHARD A. LLORET
                                              United States Magistrate Judge




                                                 3
             Case 2:20-mj-01026 Document 6 Filed 06/22/20 Page 7 of 7




                                CERTIFICATE OF SERVICE


       I certify that a copy of the Government’s Motion for Pretrial Detention, and Proposed

Order was served via electronic court filing, on the following defense counsel:

                      Katrina Young, Esq.
                      Federal Defender Association


                                             /s/ Joseph A. LaBar
                                             JOSEPH A. LaBAR
                                             Assistant United States Attorney


Date: June 22, 2020
